
	

113 HR 4937 IH: Protection Against Wasteful Spending Act of 2014
U.S. House of Representatives
2014-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4937
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2014
			Mr. McKinley (for himself and Mr. Enyart) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require the implementation of report recommendations by an inspector general regarding wasteful
			 and excessive spending, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Protection Against Wasteful Spending Act of 2014.
		2.Report recommendations of wasteful and excessive spending required
			(a)Implementation of report recommendations requiredWith respect to each of fiscal years 2014 through 2020 and except as provided in subsection (b),
			 not later than 4 years after the submission of a report regarding wasteful
			 and excessive spending, or duplicative programs causing wasteful and
			 excessive spending, by an inspector general of an agency (in this Act,
			 referred to as the IG report), the head of the agency shall implement all of the recommendations in such report.
			(b)ExceptionThe implementation requirement in subsection (a) shall not apply to a recommendation by an
			 inspector general that would violate an existing law. With regard to any
			 such recommendation, the head of the relevant agency shall submit to
			 Congress a description of the necessary change to the law to legally
			 implement the recommendation.
			(c)Report required
				(1)Initial reportNot later than 6 months after the submission of an IG report, or 6 months after the date of the
			 enactment of this Act, whichever is later, the head of the relevant agency
			 shall submit to Congress a report on—
					(A)the progress of the implementation of each recommendation in the IG report;
					(B)the time period required to complete each such implementation;
					(C)the wasteful and excessive spending, and duplicative programs causing wasteful and excessive
			 spending within each agency described in the IG report;
					(D)the savings created from the completion of implementing each recommendation; and
					(E)the reason each recommendation was not implemented before the submission of the IG report.
					(2)Subsequent reportsNot later than 13 months, and yearly thereafter until an updated report is submitted for fiscal
			 year 2020, after the submission of an IG report, the head of the relevant
			 agency shall submit to Congress an updated report on the information
			 described in subparagraphs (A) through (E) of paragraph (1).
				3.Failure to implement recommendations
			(a)In generalAny agency that fails to implement a recommendation from an IG report, that is not an exception
			 under section 2(b), in a timely manner, may not obligate any funds
			 available to such agency for—
				(1)convention or seminar attendance and international or domestic travel by any politically-appointed
			 official; or
				(2)any bonus or salary increase, performance or otherwise, with respect to such an official.
				(b)Funds subject to obligation limitationOn the date that is 60 days after the submission of a report pursuant to section 2(c) that shows
			 that an agency has failed to implement a recommendation of an IG report in
			 a timely manner, of the funds prohibited from being obligated pursuant to
			 subsection (a) (if any)—
				(1)50 percent shall be credited to the Highway Trust Fund established under section 9503(a) of the
			 Internal Revenue Code of 1986, to be made available without further
			 appropriation; and
				(2)50 percent shall be transferred to the Administrator of the Environmental Protection Agency for
			 making capitalization grants for State water pollution control revolving
			 funds under section 603 of the Federal Water Pollution Control Act (33
			 U.S.C. 1382), to be made available without further appropriation.
				(c)Timely manner definedIn this section, the term timely manner means, as determined by the Director of the Office of Management and Budget, in consultation with
			 the Comptroller General and the inspector general of the relevant agency,
			 with regard to the implementation of a recommendation from an IG report,
			 that is not an exception under section 2(b)—
				(1)30 percent completion of such recommendation within the first year following the submission of the
			 IG report; and
				(2)70 percent completion of such recommendation within the second year following the submission of the
			 IG report.
				4.Use of savingsOf the savings (if any) from the implementation of a recommendation from an IG report pursuant to
			 this Act—
			(1)50 percent shall be credited to the Highway Trust Fund established under section 9503(a) of the
			 Internal Revenue Code of 1986, to be made available without further
			 appropriation; and
			(2)50 percent shall be transferred to the Administrator of the Environmental Protection Agency for
			 making capitalization grants for State water pollution control revolving
			 funds under section 603 of the Federal Water Pollution Control Act (33
			 U.S.C. 1382), to be made available without further appropriation.
			5.DefinitionsIn this Act—
			(1)the term agency has the meaning given that term in section 551 of title 5, United States Code; and
			(2)the term politically-appointed official means any employee of the Federal Government who is—
				(A)not paid under the General Schedule (chapter 53 of title 5, United States Code); and
				(B)appointed by the President by and with the advice and consent of the Senate.
				
